Order filed November 9, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-21-00489-CV
                                   ____________

      ALEJANDRO L. PADUA AND THE PADUA LAW FIRM, PLLC,
                            Appellants

                                         V.

JASON A. GIBSON, P.C. D/B/A THE GIBSON LAW FIRM AND JASON A.
                           GIBSON, Appellees


                     On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-31672

                                     ORDER

      This appeal is related to an appeal previously filed in this court:
No. 14-17-00379-CV; Alejandro L. Padua and The Padua Law Firm, P.L.L.C v.
Jason A. Gibson, P.C. d/b/a The Gibson Law Firm and Jason A. Gibson.
Appellants have filed a motion requesting the record from the previous appeal be
transferred into this appeal.

      The motion is granted. The clerk of this court is directed to file a copy of the
appellate record in appeal number 14-17-00379-CV into this appeal.

                                  PER CURIAM

Panel Consists of Justices Spain, Poissant, and Wilson.